810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thaddeus C. LEWINGDON, Plaintiff-Appellant,Darrell C. WARD;  Dale L. Slusher;  David Wernert;  Derek M.Byrd, Plaintiffsv.Richard F. CELESTE;  Richard P. Seiter:  Terry Morris;Norris McMackin, Defendants-Appellees.Robert BRUMBAUGH, Plaintiff-Appellant,v.Richard F. CELESTE:  Richard P. Seiter;  Terry Morris,Defendants-Appellees.
Nos. 86-3013, 86-3295.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1986.

1
Before GUY, Circuit Judge, PECK, Senior Circuit Judge, and EDGAR, District Judge.*

ORDER

2
These pro se plaintiffs appeal from district court judgments dismissing their suits filed under 42 U.S.C. § 1983 for failure to state a cause of action.   Plaintiffs claimed they are being illegally confined because Ohio has never been lawfully admitted to the Union.


3
Upon review of the district court records in light of the arguments submitted by the parties in their respective appellate briefs, this Court concludes that the district court properly dismissed plaintiffs' suits for failure to state a claim of constitutional magnitude.   Knoblauch v. Commissioner of Internal Revenue, 749 F.2d 200, 201-02 (5th Cir.1984), cert. denied, 106 S.Ct. 95 (1985);   see also Sisk v. Commissioner of Internal Revenue, 791 F.2d 58, 61 (6th Cir.1986).


4
This panel unanimously agrees that oral argument is not necessary in these appeals.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgments are, accordingly, hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting be designation